Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 06/10/2020 and 12/14/2021 has been entered and considered by the examiner.

Drawings
The drawings filed on 06/10/2020, has been accepted for examination.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van den Haak et al. (WO 2019/166992 A2, Applicant cited reference).

Regarding claims 1, 14 and 20, Van den Haak discloses a soil analysis system/method of a soil analysis system arranged on-board an agricultural vehicle (figs. 1-8) [par. 0021] and/or for an agricultural vehicle (12), comprising:
 a sensor apparatus is included soil optimization system (10) including: 
a location sensor (48) configured to determine a location of the agricultural vehicle [par. 0028]; and 
an infrared sensor is a photometric unit 436 configured to collect infrared spectra from soil at the location [par. 0069]; 
a controller (50) coupled to the location sensor (48) and the infrared sensor (436) and configured to: determine a soil type based on the location; select at least one nutrient calibration curve based on the soil type at the location; the controller (50) analyze the infrared spectra according to the at least one nutrient calibration curve to generate at least one estimated nutrient value for the soil at the location; and generate display commands representing the at least one estimated nutrient value [pars. 0069-73 and 0075]; and 
a display device is a graphical user interface 54 (e.g., a screen, monitor, or other such display) coupled to the controller (50) and configured to generate a first display representing the at least one estimated nutrient value based on the display commands [pars. 0028-29 and 0071],
a controller (50) having a processor and memory a processor 31, memory or storage 23 coupled to the processor and storing instructions, generate a fertilizer recommendation based on the first estimated nutrient value for the first location; and generate actuator signals to selectively apply a fertilizer onto the field at the first location based on the fertilizer recommendation [pars. 0008, 0027, 0031 and 0069-77] (claim 14), and displaying, on a display device a graphical user interface 54 (e.g., a screen, monitor, or other such display) (12) [pars. 0033-38], the at least one estimated nutrient value [pars. 0008, 0027, 0031 and 0069-77] (claim 20).
For the purpose of clarity, the structure of the system claim 14 is taught/suggested by the structure of the system claim 1 and is symmetrical to the structure recited in claim 1as rejected above as being anticipated by Van den Haak, and the method claim 20 is taught/suggested by the functions shown/stated/set forth with regards to the system claims 1 and 14 as rejected above as being anticipated by Van den Haak.
As to claim 2, Van den Haak also discloses a vehicle (12) communication component coupled to the controller (50), wherein the controller (50) is further configured to determine the soil type by accessing a soil type mapping areas of the field/place data database via the vehicle communication component [pars. 0033-38]
As to claim 3, Van den Haak also discloses wherein the sensor apparatus is included soil optimization system (10), the controller (50), and the display device the graphical user interface 54 (e.g., a screen, monitor, or other such display) are positioned on the agricultural vehicle a graphical user interface 54 (e.g., a screen, monitor, or other such display) (12) [pars. 0033-38].
As to claim 6, Van den Haak further discloses wherein the sensor apparatus further includes a light source [par. 0069].
As to claims 8-12, Van den Haak further discloses limitations such as, wherein the controller (50) is configured to: determine a series of the at least one estimated nutrient (e.g. calcium) values over a corresponding series of locations and infrared spectra; and generate a nutrient zone map areas of the field/place data in which boundaries of nutrient zones are formed based on the series of the at least one estimated nutrient values for display on the display device the graphical user interface 54 (e.g., a screen, monitor, or other such display) (claim 8); wherein the controller (50) is further configured to evaluate each of the nutrient zones and generate a nutrient recommendation map with recommendation zones indicating an amount of nutrient recommended for each of the nutrient zones for display on the display device [par. 0075-76] (claim 9); wherein the controller (50) is further configured to generate soil sampling recommendations based on the nutrient zones for display on the display device the graphical user interface 54 (e.g., a screen, monitor, or other such display)(claim 10); wherein the controller (50) is further configured to: receive at least one actual nutrient value for the location based on at least one soil sample; and update the at least one nutrient calibration curve based on the at least one actual nutrient value [pars. 0069-76] (claim 11); and wherein the controller (50) is configured to update the at least one nutrient calibration curve with a neural network based on machine learning [pars. 0008, 0027, 0031 and 0069-76] (claim 12).
As to claim 13, Van den Haak further discloses a vehicle (12) communication component coupled to the controller (50), and wherein the controller (50) is further configured to receive updates for the at least one nutrient calibration curve based on at least one actual nutrient value from a soil analysis center received by the controller via the vehicle communication component [pars. 0008, 0027, 0031-33 and 0069-76].
As to claims 15-19, Van den Haak further discloses limitations such as, wherein the processor the processor 31 further executes the stored instructions in the memory or storage 23 to: receive additional sensor-based data sets with additional infrared spectra collected by the sensor apparatus included soil optimization system (10) at additional locations within the field; determine respective soil types associated with the additional locations; select respective calibration curves corresponding to the respective soil types at the additional locations; apply the respective calibration curves to the additional infrared spectra to generate respective estimated nutrient values for the additional locations; and generate additional actuator signals to selectively apply the fertilizer onto the field at the additional locations based on the respective estimated nutrient values for the additional locations (claim 15); wherein the processor the processor 31 further executes the stored instructions in the memory or storage 23 to generate a nutrient zone map from the first estimated nutrient value and the respective estimated nutrient values with nutrient zones (claim 16); wherein the processor the processor 31 further executes the stored instructions in the memory or storage 23  to generate a nutrient recommendation map from the nutrient zone map with a nutrient recommendation for each of the nutrient zones (claim 17); wherein the processor the processor 31 further executes the stored instructions in the memory or storage 23 to generate soil sampling recommendations based on the nutrient zones (claim 18); and wherein the processor the processor 31 further executes the stored instructions in the memory or storage 23 to update the first calibration curve based on an actual nutrient value for the first location [pars. 0008, 0027- 0033 and 0069-77] (claim 19).






 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Van den Haak et al. (WO 2019/166992 A2, Applicant cited reference).
 
As to claims 4-7, Van den Haak teaches of an infrared sensor is a photometric unit 436 configured to collect infrared spectra from soil at the location [par. 0069], and suggest that (e.g., an optical source/light transmitter and an optical source/light receiver) that communicate to determine a value indicative of a specific nutrient, and that each photometric unit 436 is tailored such that the optical source/light transmitter transmits an optical source of a specified wavelength, and the optical source/light receiver receives optical energy/light having a specified wavelength [par. 0069].
Van den Haak fail to explicitly specify the exact type of the sensors/receivers such as, wherein the infrared sensor includes a near-infrared sensor (claim 4); wherein the infrared sensor includes a mid-infrared sensor (claim 5); wherein the sensor apparatus further includes a light source (claim 6); and wherein the infrared sensor is a near- infrared sensor, wherein the sensor apparatus further includes a mid-infrared sensor and a light source, and wherein the near-infrared sensor, the mid-infrared sensor, and the light source are positioned on the agricultural vehicle (claim 7).
However, even though, Van den Haak fail to teach the exact sensors/receivers type in the system of claim 1, as that claimed by Applicants claims 4-7, the constructional changes differences are considered obvious design variation in view of Van den Haak suggestion of the system comprising sensors/receivers a person skilled in the art could have easily conceived of using as desired appropriate any sort of sensors/receivers such as claimed by Applicants claims 4-7 since Van den Haak does not limit the type of the sensors/receivers to be used. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Van den Haak as desired appropriate such as in order to the in the manner set forth in applicant's claims 4-7, in order accurately indicate/test the amount of a specific soil nutrient [par. 0089], since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified, and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art soil analysis system/method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886